COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS
                                               §
  In the Interest of A. R. C., M. A. C. and H.           No. 08-17-00220-CV
  M. C., Children,                             §
                                                            Appeal from the
                         Appellant.            §
                                                           65th District Court
                                               §
                                                       of El Paso County, Texas
                                               §
                                                        (TC# 2016DCM6626)
                                               §

                                              ORDER

        The Court GRANTS the Appellant’s first motion for extension of time to file the brief

until January 10, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT. It is further

ORDERED that the Hon. Mark G. Briggs, the Appellant’s Attorney, prepare the Appellant’s

brief and forward the same to this Court on or before January 10, 2018. If Appellant’s brief is

not filed with this Court by January 10, 2018, this Court will find it necessary to order the trial

court to conduct a hearing to determine why Appellant’s brief has not been filed. Further, the

parties and counsel are directed to comply with the Court’s order, issued on October 12, 2017,

requiring the parties to refer to the children and the parents by their initials.

        IT IS SO ORDERED this 7th day of December, 2017.




                                                PER CURIAM
Before McClure, C.J., Rodriguez and Palafox, JJ.